Title: General Orders, 5 February 1776
From: Washington, George
To: 

 

Head Quarters, Cambridge, Feby 5th 1776.
Parole Newport.Countersign, Cooke.


The Colonels upon the old establishment, will this day and to morrow, receive the Warrants for their Pay-Abstracts, for the Months of November and December, of which all persons concern’d are to take notice, and govern themselves accordingly.
For the future, when a Warrant is granted, and pay’d for any Sum upon account of pay, of the Regiments, or Corps, to any of the Commanding Officers thereof, there will be no allowance afterwards, for any Neglect, or supposed Mistake; it is the duty of every Colonel, and Captain, to be exact in their Abstracts and Returns, and the Consequences of being otherwise, must fall upon themselves.
